File No. 70-9641 (As filed June 29, 2001) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 8 ON FORM U-1/A APPLICATION/DECLARATION under THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name of companies filing this statement and addresses of principal executive offices) None (Name of top registered holding company parent of each applicant) Steven L. Zelkowitz Executive Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Kenneth M. Simon, Esq. Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 POST-EFFECTIVE AMENDMENT NO. 8 TO APPLICATION/DECLARATION UNDER SECTION 9,10 AND 11 OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 The Securities and Exchange Commission (the "Commission") issued an order authorizing KeySpan Corporation ("KeySpan") to acquire Eastern Enterprises ("Eastern") on November 7, 2000 (Release No. 35-27271), as corrected by the order issued on December 1, 2000 (collectively, the "Merger Order"). The merger was consummated on November 8, 2000. In the Merger Order, the Commission reserved jurisdiction with respect to the retention by KeySpan of the following non-utility subsidiaries of Eastern (collectively, the "Eastern Subsidiaries"): (i)Eastern Urban Services, Inc. ("EUS") which holds a limited partnership interest in Amiff Housing Associates which acquires, rehabilitate and operates existing low-income housing projects for which federal financing was available; (ii)Eastern Associated Securities Corp. ("EAS") holds investment securities; and (iii)PCC Land Company, Inc. ("PCC") which holds title to real property in Pennsylvania that was the site of a coke/manufactured gas plant operated by Philadelphia Coke Co., Inc., an associate company that is now inactive. The Commission also reserved jurisdiction over the retention of Eastern Enterprises Foundation (EEF) which made charitable contributions. EEF was dissolved in January of 2001, therefore, retention is no longer an issue. 1 As set forth in the Merger Order, KeySpan is required to file a post-effective amendment by June 30, 2001, to justify retention of the Eastern Subsidiaries pursuant to Section 11(b)(1) of the Public Utility Holding Company Act of 1935 (the "Act"). 2 In compliance with the Merger Order, this post-effective Amendment No. 8 amends the Form U-1 Application/ Declaration previously filed in this proceeding on November 7, 2000, by setting forth the reasons justifying KeySpan's retention of the Eastern Subsidiaries. 1 The Merger Order also states that the Commission has retained jurisdiction over Eastern Associated Capital Corp. (EASC), however, KeySpan believes that this is a typographical error because no such company was listed in the Application/Declaration filed on November 7, 2001 in this proceeding since EASC was dissolved on September 13, 2000, before KeySpan became a registered holding company. 2 The December 1 order requires KeySpan to file a post-effective amendment no later than June 30, 2001, justifying retention of the Eastern Companies and if the Commission should order divestiture of all or any part of such interests, KeySpan will be required to do so by November 7, 2003. In the Merger Order, the Commission also reserved jurisdiction over KeySpans retention of the following additionally wholly-owned, indirect non-utility subsidiaries: KeySpan Services Inc. (KSI) and its subsidiaries (KSI Companies); and ENI Mechanical, Inc. and its subsidiaries (ENI Companies). With regard to these companies, on June 27, 2001, KeySpan filed a separate post-effective amendment addressing the retention issues. KeySpan requests that the Commission release jurisdiction over the Eastern Subsidiaries and allow KeySpan to retain these companies. As described in the Application/Declaration, KeySpan is a diversified public utility holding company and through direct and indirect subsidiaries, engages in non-utility businesses. Except for the relatively few companies in which the Commission retained jurisdiction, the Merger Order approved KeySpan's retention of its non-utility businesses. 3 Together, at December 31, 2000, all of KeySpan's non-utility subsidiaries and investments constituted approximately 33% of the consolidated assets of KeySpan and its subsidiaries. For the twelve (12) months ended December 31, 2000, all of KeySpan's non-utility subsidiaries and investments constituted approximately 38% of consolidated net income and 44% of consolidated revenues. Of KeySpan's investments in its non-utility companies, as of December 31, 2000, KeySpan's investments in the Eastern Subsidiaries constituted less than 1% ( i.e., approximately 0.02%) of the consolidated assets, net revenues and income of KeySpan and its subsidiaries. Section 11(b)(1) of the Act permits a registered holding company to retain non-utility businesses that are reasonably incidental, or economically necessary or appropriate, and not detrimental to the proper functioning of the holding company systems. Although the Commission traditionally has interpreted this provision to require an operating or functional relationship 4 between the non-utility activity and the system's core non-utility business, in its release promulgating Rule 58, 5 the Commission stated that it "has sought to respond to developments in the industry by expanding its concept of a functional relationship." The Commission concluded in the Rule 58 Release "that various considerations, including developments in the industry, the Commission's familiarity with the particular non-utility activities at issue, the absence of significant risks inherent in the particular venture, the specific protections provided for consumers and the absence of objections by the relevant state regulators, made it unnecessary to adhere rigidly to the types of administrative measures" used in the past.
